Filed Pursuant to Rule 424 (b)(3) Registration Statement No. 333-193581 PROXY STATEMENT FOR THE SPECIAL MEETING OF SHAREHOLDERS OF SCB BANCORP, INC. and PROSPECTUS OF HORIZON BANCORP The Boards of Directors of SCB Bancorp, Inc. (which we refer to as “SCB”) and Horizon Bancorp (which we refer to as “we,” “us,” “our” or “Horizon”) have approved an Agreement and Plan of Merger (which we refer to as the “merger agreement”) that provides for SCB to merge with and into Horizon. If the merger is approved by SCB’s shareholders and all other closing conditions are satisfied, each outstanding share of SCB common stock (other than shares then held of record by Horizon) shall be converted into the right to receive $5.15 in cash and 0.4904 shares of Horizon common stock, subject to certain adjustments as described in the merger agreement. Shareholders who hold fewer than 100 shares of SCB common stock, however, will be entitled to receive only $16.35 in cash and will not be entitled to receive any shares of Horizon common stock. Each SCB shareholder also will receive cash in lieu of any fractional shares of Horizon common stock that such shareholder would otherwise receive in the merger, with the amount of cash based on the market value of one share of Horizon common stock determined shortly before the closing of the merger. The board of directors of SCB believes that the merger is in the best interests of SCB and its shareholders. This document is a proxy statement that SCB is using to solicit proxies for use at its special meeting of shareholders to be held on March 25, 2014, to vote on the merger. It is also a prospectus relating to Horizon’s issuance of up to 571,042 shares of Horizon common stock in connection with the merger. This proxy statement/prospectus describes the special meeting, the merger proposal, the Horizon shares to be issued in the merger and other related matters. SCB’s board of directors recommends that you vote “FOR” the merger. Horizon common stock is traded on the NASDAQ Global Market under the trading symbol “HBNC.” On November 12, 2013, the last day prior to the public announcement of the merger, the closing price of a share of Horizon common stock was $21.43. On February 19, 2014, the closing price of a share of Horizon common stock was $22.00. There is no established public trading market for SCB common stock. Please see “Risk Factors” beginning on page11 for a discussion of certain risks relating to the merger. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued under this proxy statement/prospectus or determined if this proxy statement/prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The securities to be issued in connection with the merger are not savings or deposit accounts or other obligations of any bank or nonbank subsidiary of any of the parties, and they are not insured by the Federal Deposit Insurance Corporation, the Deposit Insurance Fund or any other governmental agency. This proxy statement/prospectus is dated February 25, 2014, and it is first being mailed to SCB shareholders on or about February 25, 2014. AVAILABLE INFORMATION As permitted by Securities and Exchange Commission rules, this document incorporates certain important business and financial information about Horizon from other documents that are not included in or delivered with this document. These documents are available to you without charge upon your written or oral request. Your requests for these documents should be directed to the following: Horizon Bancorp 515 Franklin Square Michigan City, Indiana 46360 Attn: Dona Lucker, Investor Relations Officer (219) 874-9272 In order to ensure timely delivery of these documents, you should make your request by March 14, 2014, to receive them before the special meeting. You can also obtain documents incorporated by reference in this document through the SEC’s website at www.sec.gov. See “Where You Can Find More Information.” All information in this proxy statement/prospectus concerning Horizon and its subsidiaries has been furnished by Horizon, and all information in this proxy statement/prospectus concerning SCB has been furnished by SCB. You should rely only on the information contained or incorporated by reference in this proxy statement/prospectus to vote on the proposals to SCB’s shareholders in connection with the merger. We have not authorized anyone to provide you with information that is different from what is contained in this proxy statement/prospectus. This proxy statement/prospectus is dated February 25, 2014. You should not assume that the information contained in this proxy statement/prospectus is accurate as of any date other than such date, and neither the mailing of this proxy statement/prospectus to shareholders nor the issuance of Horizon shares as contemplated by the merger agreement shall create any implication to the contrary. SCB BANCORP, INC. 1600 Abbot Road East Lansing, Michigan 48823 (517) 664-1912 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON MARCH 25, 2014 To the Shareholders of SCB Bancorp, Inc.: We will hold a special meeting of the shareholders of SCB Bancorp, Inc. (“SCB”) on March 25, 2014, at 9:30 a.m., Eastern Daylight Savings Time, at the main office of Summit Community Bank (“Summit Bank”), located at 1600 Abbot Road, East Lansing, Michigan, 48823, to consider and vote upon: 1. Merger Proposal. To approve the Agreement and Plan of Merger dated November 12, 2013 (which we refer to as the “merger agreement”), by and between Horizon Bancorp (which we refer to as “Horizon”) and SCB Bancorp, Inc. (which we refer to as “SCB”), pursuant to which SCB will merge with and into Horizon (which we refer to as the “merger”), and to adopt the Plan of Merger (which we refer to as the “plan of merger”). Simultaneously with the merger, Summit Bank will merge into Horizon Bank, N.A., a wholly owned subsidiary of Horizon. In connection with the merger, you will receive in exchange for each of your shares of SCB common stock: · 0.4904 shares of Horizon common stock, which we refer to as the “exchange ratio,” and $5.15 in cash, subject to adjustment as provided in the merger agreement; provided, however, that if you own fewer than 100 shares of SCB common stock, you will be entitled to receive only $16.35 per share in cash and will not be entitled to receive any Horizon common stock; and · in lieu of any fractional share of Horizon common stock, an amount in cash equal to such fraction multiplied by the average per share closing price of a share of Horizon common stock as quoted on the NASDAQ Global Market during the fifteen consecutive trading days preceding the closing of the merger on which such shares were actually traded. 2. Adjournment. To approve a proposal to adjourn the special meeting, if necessary, to solicit additional proxies in the event there are not sufficient votes present at the special meeting in person or by proxy to approve the merger. 3. Other Matters. To vote upon such other matters as may properly come before the meeting or any adjournment thereof. The board of directors is not aware of any such other matters. The enclosed proxy statement/prospectus describes the merger agreement and the proposed merger in detail and includes, as Annex A, the complete text of the merger agreement. We urge you to read these materials for a description of the merger agreement and the proposed merger. In particular, you should carefully read the section captioned “RISK FACTORS” beginning on page11 of the enclosed proxy statement/prospectus for a discussion of certain risk factors relating to the merger agreement and the merger. Under Michigan law, SCB’s shareholders do not have dissenters’ rights with respect to the merger. The board of directors of SCB recommends that SCB shareholders vote “FOR” adoption of the agreement and plan of merger and “FOR” adjournment of the special meeting, if necessary. The board of directors of SCB fixed the close of business on February 18, 2014, as the record date for determining the shareholders entitled to notice of, and to vote at, the special meeting and any adjournments or postponements of the special meeting. YOUR VOTE IS VERY IMPORTANT. The merger agreement must be adopted by the affirmative vote of holders of a majority of the issued and outstanding shares of SCB common stock in order for the proposed merger to be consummated. IF YOU DO NOT RETURN YOUR PROXY CARD OR DO NOT VOTE IN PERSON AT THE SPECIAL MEETING, THE EFFECT WILL BE A VOTE AGAINST THE PROPOSED MERGER. Whether or not you plan to attend the special meeting in person, we urge you to date, sign and return promptly the enclosed proxy card in the accompanying envelope. You may revoke your proxy at any time before the special meeting or by attending the special meeting and voting in person. By Order of the Board of Directors John W. Abbott President and Chief Executive Officer March 25, 2014 TABLE OF CONTENTS Page QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING 1 SUMMARY 4 SELECTED HISTORICAL CONSOLIDATED FINANCIAL DATA OF HORIZON 9 Per Share Equivalent Information 10 Market Prices and Share Information 10 RISK FACTORS 11 CAUTIONARY NOTE ABOUT FORWARD-LOOKING STATEMENTS 13 SPECIAL MEETING OF SCB’S SHAREHOLDERS 16 Date, Place, Time, and Purpose 16 Record Date, Voting Rights, Quorum, and Required Vote 16 Voting and Revocability of Proxies 16 Solicitation of Proxies 17 Recommendation of SCB’s Board of Directors 17 INFORMATION ABOUT THE COMPANIES 18 PROPOSAL 1—THE MERGER 19 Background of the Merger 19 SCB’s Reasons for the Merger; Board Recommendation 21 Effects of the Merger 22 Opinion of Financial Advisor to SCB 22 THE MERGER AGREEMENT 31 Structure of the Merger 31 Merger Consideration 31 Treatment of SCB Stock Options 32 Voting Agreements 32 Treatment of SCB’s 401(k) Plan 32 Exchange and Payment Procedures 32 Dividends and Distributions 33 Representations and Warranties 33 Conduct of Business Prior to Completion of the Merger 34 Covenants 35 Acquisition Proposals by Third Parties 37 Conditions to the Merger 37 Expenses 39 Employee Benefits and Payments 39 Termination 39 Termination Fee 41 Management and Operations After the Merger 41 Environmental Inspections 41 Effective Time of the Merger 41 Regulatory Approvals for the Merger 41 Voting Agreements 42 Accounting Treatment of the Merger 42 NASDAQ Global Market Listing 42 DISSENTERS’ RIGHTS 42 PROPOSAL 2—ADJOURNMENT OF THE SPECIAL MEETING 42 DESCRIPTION OF SCB 42 General 42 Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 43 SECURITIES OWNERSHIP OF SCB’S MANAGEMENT 43 INTERESTS OF CERTAIN DIRECTORS AND OFFICERS OF SCB IN THE MERGER 43 MATERIAL FEDERAL INCOME TAX CONSEQUENCES 44 COMPARISON OF THE RIGHTS OF SHAREHOLDERS 48 i Authorized Capital Stock 48 Voting Rights and Cumulative Voting 48 Dividends 49 Liquidation 49 Preferred Stock 49 No Sinking Fund Provisions 49 Additional Issuances of Stock 49 Number of and Restrictions Upon Directors 50 Removal of Directors 50 Special Meetings of the Board 50 Classified Board of Directors 51 Advance Notice Requirements for Presentation of Business and Nominations of Directors at Annual Meetings of Shareholders 51 Special Meetings of Shareholders 51 Indemnification 51 Preemptive Rights 52 Amendment of Articles of Incorporation and Bylaws 52 Restrictions on Unsolicited Changes in Control (Anti-Takeover Protections) 53 State and Federal Law 55 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AND EXPERTS 56 LEGAL MATTERS 56 SHAREHOLDER PROPOSALS FOR NEXT YEAR 56 Horizon 56 SCB 56 WHERE YOU CAN FIND MORE INFORMATION 56 Annex A Agreement and Plan of Merger A-1 Annex B Opinion of Donnelly Penman & Partners, Inc.
